

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
 


 
CREDIT AGREEMENT
 
among
 
AGL RESOURCES INC.,
as Guarantor,
 
AGL CAPITAL CORPORATION,
as Borrower,
 
The Several Lenders
from Time to Time Parties Hereto,
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
CALYON NEW YORK BRANCH,
THE ROYAL BANK OF SCOTLAND PLC, AND
SUNTRUST BANK
as Co-Syndication Agents
 
Dated as of September 30, 2008
 
WACHOVIA CAPITAL MARKETS, LLC
as Sole Lead Arranger and Sole Book Runner





 
 

--------------------------------------------------------------------------------

 

Table of Contents
 
Section                                                                                                                                                                                                                                                                                                               
Page
 
 
SECTION 1.
 
DEFINITIONS
 
1.1
Defined Terms 
2

1.2
Other Definitional Provisions. 
16

 
SECTION 2.
 
AMOUNT AND TERMS OF COMMITMENTS
 
2.1
Revolving Commitments. 
17

2.2
Procedure for Revolving Loan Borrowing 
17

2.3
Evidence of Debt. 
18

2.4
Facility Fees, etc. 
18

2.5
Termination or Reduction of Revolving Commitments 
19

2.6
Optional Prepayments 
19

2.7
Prepayments on Revolving Commitment Reductions 
19

2.8
Conversion and Continuation Options. 
19

2.9
Limitations on Eurodollar Tranches 
20

2.10
Interest Rates and Payment Dates. 
20

2.11
Computation of Interest and Fees. 
21

2.12
Inability to Determine Interest Rate 
21

2.13
Pro Rata Treatment and Payments. 
22

2.14
Requirements of Law. 
23

2.15
Taxes. 
24

2.16
Indemnity 
26

2.17
Change of Lending Office 
26

2.18
Illegality 
26

2.19
Replacement of Lenders 
27

2.20
Increase in Revolving Commitments. 
27

 
SECTION 3.
 
LETTERS OF CREDIT
 
3.1
L/C Commitment. 
29

3.2
Procedure for Issuance of Letter of Credit 
29

3.3
Fees and Other Charges. 
30

3.4
L/C Participations. 
30

3.5
Reimbursement Obligation of the Borrower. 
31

3.6
Obligations Absolute 
32

3.7
Letter of Credit Payments 
32

3.8
Applications 
32

 
 
 
 

--------------------------------------------------------------------------------

 
SECTION 4.
 
REPRESENTATIONS AND WARRANTIES
 
4.1
Financial Condition 
33

4.2
No Change 
33

4.3
Existence; Compliance with Law 
33

4.4
Power; Authorization; Enforceable Obligations 
33

4.5
No Legal Bar 
34

4.6
Litigation 
34

4.7
No Default 
34

4.8
Ownership of Property; Liens 
34

4.9
Intellectual Property 
34

4.10
Taxes 
34

4.11
Federal Regulations 
35

4.12
ERISA 
35

4.13
Investment Company Act; Other Regulations 
35

4.14
Subsidiaries 
35

4.15
Use of Proceeds 
36

4.16
Environmental Matters 
36

4.17
Accuracy of Information, etc. 
37

4.18
Solvency 
37

4.19
Status of Loans and Guarantee Agreement 
37

4.20
OFAC 
37

4.21
USA Patriot Act 
37

 
SECTION 5.
 
CONDITIONS PRECEDENT
 
5.1
Conditions to Initial Extension of Credit 
38

5.2
Conditions to Each Extension of Credit 
39

 
SECTION 6.
 
AFFIRMATIVE COVENANTS
 
6.1
Financial Statements 
39

6.2
Certificates; Other Information 
40

6.3
Payment of Obligations 
41

6.4
Maintenance of Existence; Compliance 
41

6.5
Maintenance of Property; Insurance 
41

6.6
Inspection of Property; Books and Records; Discussions 
41

6.7
Notices 
42

6.8
Environmental Laws. 
42

6.9
Maintenance of Ownership 
42

 
 
 
 

--------------------------------------------------------------------------------

 
SECTION 7.
 
NEGATIVE COVENANTS
 
7.1
Financial Condition Covenant 
43

7.2
Liens 
43

7.3
Fundamental Changes 
44

7.4
Disposition of Property 
45

7.5
Restricted Payments 
45

7.6
Intentionally Omitted. 
45

7.7
Investments 
45

7.8
Negative Pledge Clauses 
46

7.9
Clauses Restricting Subsidiary Distributions 
46

7.10
Lines of Business and Hedge Activities 
46

7.11
Designation of Subsidiaries 
47

 
SECTION 8.
 
EVENTS OF DEFAULT
 
 
SECTION 9.
 
THE AGENTS
 
9.1
Appointment 
50

9.2
Delegation of Duties 
50

9.3
Exculpatory Provisions 
50

9.4
Reliance by Administrative Agent 
51

9.5
Notice of Default 
52

9.6
Non Reliance on Agents and Other Lenders 
52

9.7
Indemnification 
52

9.8
Agent in Its Individual Capacity 
53

9.9
Successor Administrative Agent 
53

9.10
Co-Syndication Agents 
53

9.11
Issuing Lender 
53

 
SECTION 10.
 
MISCELLANEOUS
 
10.1
Amendments and Waivers 
54

10.2
Notices 
54

10.3
No Waiver; Cumulative Remedies 
56

10.4
Survival of Representations and Warranties 
56

10.5
Payment of Expenses and Taxes 
56

10.6
Successors and Assigns; Participations and Assignments. 
57

10.7
Adjustments; Set off. 
60

10.8
Counterparts 
60

10.9
Severability 
60
10.10
Integration
 61
10.11 GOVERNING LAW
 61
10.12 Submission to Jurisdiction; Waivers
 61
10.13 Acknowledgements
 62
10.14 Confidentiality
 62
10.15 WAIVERS OF JURY TRIAL
 62
10.16 USA Patriot Act Notice
 63
10.17 No Fiduciary Duty
 63
















 
 
 

--------------------------------------------------------------------------------

 

Schedules:
 
Schedule 1.1
-
Revolving Commitments

Schedule 4.14
-
Subsidiaries

Schedule 4.16
-
Environmental Matters

Schedule 7.2(i)
-
Existing Liens

Schedule 7.8
-
Agreements Prohibiting or Limiting Liens

 
Exhibits:
 

 
Exhibit A
-
Form of Guarantee Agreement

Exhibit B
-
Form of Compliance Certificate

Exhibit C
-
Form of Closing Certificate

Exhibit D
-
Form of Assignment and Acceptance

Exhibit E-1  
-
Form of Kilpatrick Stock LLP legal opinion
Exhibit E-2 -
Form of Woodburn and Wedge legal opinion
Exhibit F -
Form of Exemption Certificate

 










 
 
 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT (this “Agreement”), dated as of September 30, 2008, among AGL
RESOURCES INC., a Georgia corporation (“Holdings”), AGL CAPITAL CORPORATION, a
Nevada corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent (in
such capacity, the “Administrative Agent”) and as issuer of any letters of
credit issued pursuant to this Agreement (in such capacity, the “Issuing
Lender”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, CALYON
NEW YORK BRANCH, THE ROYAL BANK OF SCOTLAND PLC, and SUNTRUST BANK, as
co-syndication agents (in such capacities, the “Co-Syndication Agents”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested that the Lenders establish a $140,000,000
revolving credit facility in favor of the Borrower; and
 
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Commitments as defined herein, are willing
severally to establish the requested revolving credit facility in favor of the
Borrower;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree as
follows:
 
 
                                 SECTION 1.                                
 
DEFINITIONS
 
1.1 Defined Terms
 
  As used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.
 
“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day and (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1%.  For purposes hereof, “Prime Rate” shall mean the rate of interest per annum
publicly announced from time to time by Wachovia Bank, National Association as
its prime rate in effect at its principal office in Charlotte, North Carolina
(the Prime Rate not being intended to be the lowest rate of interest charged by
Wachovia Bank, National Association in connection with extensions of credit to
debtors).  Any change in the ABR due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
 
“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.
 

 
 
1

--------------------------------------------------------------------------------

 



 
“Administrative Agent”:  Wachovia Bank, National Association, as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.
 
“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in Control of, is Controlled by, or is under common Control with, such
Person.  For purposes of this definition, “Control” means the power to direct or
to cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or
otherwise.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall be deemed an “Affiliate” of any Group Member.
 
“Agents”:  the collective reference to the Administrative Agent and the
Co-Syndication Agents.
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Revolving
Commitment at such time and (b) thereafter, the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have
expired or been terminated, the amount of such Lender’s Revolving Extensions of
Credit then outstanding.
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”:  as defined in the preamble hereto.
 
“Applicable Margin”:  for each Type of Loan outstanding on any day, the rate per
annum set forth below opposite the Level in effect on such day:
 
Level
ABR Loans
Eurodollar Loans
Level I
0.000%
0.480%
Level II
0.000%
0.570%
Level III
0.000%
0.650%
Level IV
0.000%
0.750%
Level V
0.000%
0.975%
Level VI
0.300%
1.300%



“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
 
“Approved Fund”:  any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
 
 
2

--------------------------------------------------------------------------------

 
“Assets”:  with respect to any Person, all or any part of its business, property
and assets wherever situated.
 
“Assignee”:  as defined in Section 10.6(c).
 
“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit D.
 
“Assignor”:  as defined in Section 10.6(c).
 
“Available Revolving Commitments”:  at any time, an amount equal to (a) the
Total Revolving Commitments then in effect, minus (b) the Total Revolving
Extensions of Credit then outstanding.
 
“Benefited Lender”:  as defined in Section 10.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
 
“Business”:  as defined in Section 4.16(b).
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina and New York, New York are
authorized or required by law to close, provided, that with respect to notices
and determinations in connection with, and payments of principal and interest
on, Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a partnership, limited liability company or
other Person (other than a corporation), and any and all warrants, rights or
options to purchase any of the foregoing.
 
“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A2 by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Closing Date”:  the date of this Agreement as set forth in the first paragraph
of this Agreement.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Co-Syndication Agents”:  as defined in the preamble hereto.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld or delayed); provided, that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan or purchase participations in Letters of Credit under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan or purchase such participations in Letters of Credit, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents, amendments and waivers required or requested under this
Agreement with respect to its Conduit Lender, and provided, further, that no
Conduit Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.14, 2.15, 2.16 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Revolving Commitment.
 
“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated September 2008 and furnished to the Lenders.
 
“Consolidated Net Worth”:  at any date, the aggregate amount of Capital Stock,
minority interests, and other equity accounts (including, without limitation,
retained earnings, paid in capital and accumulated other comprehensive income or
loss (but without giving effect to any non-cash pension and other
post-retirement benefits liability adjustments recorded in accordance with
GAAP)) of Holdings and the other Group Members at such date determined on a
consolidated basis in accordance with GAAP.
 
 
 
4

--------------------------------------------------------------------------------

 
“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of Holdings and the other Group Members at such date (excluding
Indebtedness of the type described in clause (k) of the definition of the term
Indebtedness), determined on a consolidated basis in accordance with GAAP.
 
“Continuing Directors”:  the directors of Holdings on August 31, 2006 and each
other director, if, in each case, such other director’s nomination for election
to the board of directors of Holdings is recommended by at least a majority of
the then Continuing Directors.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Eligible Assignee”:  (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than a natural Person) approved
by the Administrative Agent, the Issuing Lender (each such approval not to be
unreasonably withheld or delayed), and unless (x) such Person is taking delivery
of an assignment in connection with physical settlement of a credit derivatives
transaction or (y) an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed).  If
the consent of the Borrower to an assignment or to an Eligible Assignee is
required hereunder, the Borrower shall be deemed to have given its consent ten
Business Days after the date notice thereof has actually been delivered by the
assigning Lender (through the Administrative Agent) to the Borrower, unless such
consent is expressly refused by the Borrower prior to such tenth Business Day.
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including basic, supplemental, marginal and
emergency reserves) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.
 
 
5

--------------------------------------------------------------------------------

 
 
“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Reuters Screen
LIBOR01 Page (or any successor page) as of 11:00 A.M., London time, two Business
Days prior to the beginning of such Interest Period.  In the event that such
rate does not appear on Reuters Screen LIBOR01 Page (or any successor page), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., Charlotte time, two Business Days prior to the beginning of
such Interest Period in the interbank eurodollar market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.
 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
 
                  Eurodollar Base Rate                 
1.00 - Eurocurrency Reserve Requirements
 
“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under the
Facility, the then current Interest Periods with respect to all of which begin
on the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).
 
“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Facility”:  the Revolving Commitments and the extensions of credit made
thereunder.
 
“Facility Fee Rate”:  for each day during each quarterly calculation period, a
rate per annum set forth below opposite the Level in effect on such day:
 
Level
Facility Fee Rate
Level I
0.070%
Level II
0.080%
Level III
0.100%
Level IV
0.125%
Level V
0.150%
Level VI
0.200%

 
 
 
6

--------------------------------------------------------------------------------

 
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Wachovia Bank, National Association
from three federal funds brokers of recognized standing selected by it.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  those accounting principles, standards and practices generally accepted
in the United States as in effect from time to time.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Group Members”:  the collective reference to Holdings, the Borrower and their
respective Restricted Subsidiaries.
 
“Guarantee Agreement”:  the Guarantee Agreement to be executed and delivered by
Holdings, substantially in the form of Exhibit A.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
 
 
7

--------------------------------------------------------------------------------

 
“Guarantor”:  Holdings.
 
“Hedge Agreements”:  all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, and all commodity price protection agreements, or any other
hedging arrangements.
 
“Holdings”:  as defined in the preamble hereto.
 
“Hybrid Securities”:  any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by Holdings
or the Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by
Holdings or the Borrower or any Subsidiaries, (ii) that have been formed for the
purpose of issuing such securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
Holdings or the Borrower or any Subsidiary, and (B) payments made from time to
time on the subordinated debt.
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business that are not
more than 90 days past due unless being contested in good faith and for which
any reserves required by GAAP have been provided), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all capital lease (within the meaning of GAAP) obligations of such Person,
(f) all Securitization Facility Attributed Debt, (g) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(h) the liquidation value of all mandatorily redeemable preferred Capital Stock
of such Person, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, (k) all obligations of such
Person in respect of Hedge Agreements and (l) all Off-Balance Sheet
Liabilities.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.  Notwithstanding the foregoing, obligations of any Person
with respect to Park and Loan Transactions shall not be considered Indebtedness.
 
 
8

--------------------------------------------------------------------------------

 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Payment Date”:  (a) as to any Revolving Loan that is an ABR Loan, the
last day of each March, June, September and December to occur while such Loan is
outstanding commencing on December 31, 2008 and the final maturity date of such
Loan, (b) as to any Eurodollar Loan having an Interest Period of three months or
less, the last day of such Interest Period, (c) as to any Eurodollar Loan having
an Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, and (d) as to any Loan (excluding any Revolving
Loan that is an ABR Loan), the date of any repayment or prepayment made or
required to be made in respect thereof.
 
“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter or such
other period as the Borrower and the Lenders may agree, as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:
 
 
9

--------------------------------------------------------------------------------

 
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(ii) the Borrower may not select an Interest Period under the Facility that
would extend beyond the Revolving Termination Date; and
 
(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
 
“Investments”:  as defined in Section 7.7.
 
“Issuing Lender”:  Wachovia Bank, National Association in its capacity as issuer
of any Letter of Credit, or any other Lender approved by the Administrative
Agent (such approval not to be unreasonably withheld).
 
“L/C Commitment”: at any time, an amount equal to $10,000,000.
 
“L/C Fee Payment Date”:  the last day of each March, June, September and
December commencing on December 31, 2008 and the last day of the Revolving
Commitment Period.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
 
“L/C Participants”:  the collective reference to all the Lenders other than the
Issuing Lender.
 
“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.
 
“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and any Conduit Lender.
 
“Letters of Credit”:  as defined in Section 3.1(a).
 
 
10

--------------------------------------------------------------------------------

 
“Level I”, “Level II”, “Level III”, “Level IV”, “Level V” and “Level VI”:  the
respective Level set forth below:
 

 
S&P Rating
Moody’s Rating
Level I
A or higher
A2 or higher
Level II
A-
A3
Level III
BBB+
Baa1
Level IV
BBB
Baa2
Level V
BBB-
Baa3
Level VI
BB+ or below
Ba1 or below



provided that if on any day the Ratings of the Rating Agencies do not coincide
for any rating category and the Level differential is (a) one level, then the
higher Rating will be the applicable Level; (b) two levels, the Level at the
midpoint will be the applicable Level; (c) more than two levels, the higher of
the intermediate Levels will be the applicable Level; (d) if the Borrower has
only one Rating, the Level of such Rating shall apply; and (e) if neither the
Borrower nor Holdings has a Rating, Level VI shall apply.
 
“Lien”:  any mortgage, pledge, lien, hypothecation, security interest or other
charge, encumbrance, or other arrangement in the nature of a security interest
in property to secure the payment or performance of Indebtedness or other
obligations of any Person; provided, however, the term “Lien” shall not mean any
easements, rights-of-way, zoning restrictions, leases, sub-leases, licenses,
sublicenses, other restrictions on the use of property, defects in title to
property or other similar encumbrances.
 
“Loan”:  any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Guarantee Agreement, the Letters of
Credit, the Applications, the Specified Hedge Agreements, if any, and the Notes.
 
“Loan Parties”:  the Borrower and the Guarantor.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of Holdings and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Moody’s”:  Moody’s Investor Service, Inc.
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
 
11

--------------------------------------------------------------------------------

 
“Non-Excluded Taxes”:  as defined in Section 2.15(a).
 
“Non-U.S. Lender”:  as defined in Section 2.15(d).
 
“Notes”:  the collective reference to any promissory note evidencing Loans.
 
“Obligations”:  the collective reference to the unpaid principal of and interest
on (including interest accruing at the then applicable rate provided in this
Agreement after the maturity of the Loans and Reimbursement Obligations and
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans, the Reimbursement Obligations, and all other obligations
and liabilities of the Borrower to the Administrative Agent, the Issuing Lender,
or any Lender (or, in the case of Specified Hedge Agreements, any affiliate of
any Lender), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred pursuant to this Agreement,
any other Loan Document, the Letters of Credit, any Specified Hedge Agreement or
any other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including all fees, charges and
disbursements of counsel to the Administrative Agent, the Issuing Lender, or to
any Lender that are required to be paid by the Borrower pursuant hereto or any
other Loan Document).
 
“Off-Balance Sheet Liabilities”:  as to any Person (i) any repurchase obligation
or liability of such Person with respect to notes or accounts receivable sold by
such Person, (ii) any liability of such Person under any sale and leaseback
transactions that do not create a liability on the balance sheet of such Person,
(iii) any liability of such Person under any so-called “synthetic” lease
transaction and (iv) any obligation under any other transaction which is the
functional equivalent of, or takes the place of, a borrowing but which does not
constitute a liability on the balance sheet of such Person.
 
“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Park and Loan Transactions”:  any tariff transaction offered by pipelines or
other storage facilities, where the pipelines or other storage facilities allow
the customers to park gas on or borrow gas from the pipelines or other storage
facilities in one period and reclaim gas from or repay gas to the pipelines or
other storage facilities in a subsequent period.
 
“Participant”:  as defined in Section 10.6(b).
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Permitted Acquisitions”:  as defined in Section 7.7(e).
 
 
12

--------------------------------------------------------------------------------

 
“Person”:  an individual, company, corporation, firm, partnership, joint
venture, undertaking, association, organization, trust, state or agency of a
state (in each case whether or not having a separate legal personality).
 
“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Properties”:  as defined in Section 4.16(a).
 
“Rating Agencies”: collectively, S&P and Moody’s.
 
“Ratings”:  the ratings of the Rating Agencies applicable to the long-term,
non-credit enhanced senior unsecured debt of the Borrower or, if no such ratings
then exist for such debt of the Borrower, the long-term non-credit enhanced
senior unsecured debt of Holdings, in each case as announced by the Rating
Agencies.
 
“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.
 
“Register”:  as defined in Section 10.6(d).
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Revolving Commitments then in effect and (b) thereafter, the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
expired or been terminated, the Total Revolving Extensions of Credit then
outstanding.
 
“Requirement of Law”:  as to any Person, the articles or certificate of
incorporation or organization, by laws, partnership agreement, limited liability
company agreement, operating agreement, management agreement, or other
organizational or governing documents of such Person, and any constitution,
decree, judgment, legislation, order, ordinance, regulation, rule, statute or
treaty, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
 
13

--------------------------------------------------------------------------------

 
“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer or controller of Holdings or the Borrower, as the case may
be, but in any event, with respect to financial matters, the chief financial
officer or treasurer of Holdings.
 
“Restricted Payments”:  as defined in Section 7.5.
 
“Restricted Subsidiary”:  any Subsidiary other than an Unrestricted Subsidiary.
 
“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and to purchase participations in Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1 or in the Assignment and Acceptance pursuant to which such Lender became a
party hereto, as the same may be increased pursuant to Section 2.20 or otherwise
changed from time to time pursuant to the terms hereof.
 
“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.
 
“Revolving Extensions of Credit”:  as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding and (b) such Lender’s Revolving Percentage of the
L/C Obligations then outstanding.
 
“Revolving Loans”: as defined in Section 2.1(a).
 
“Revolving Percentage”:  as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or been terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Lenders on a comparable basis.
 
“Revolving Termination Date”:  the earlier of:  (i) September 29, 2009, and (ii)
the date of any termination of the Revolving Commitments pursuant to Section 2.5
or Section 8.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Securitization Facility Attributed Debt”:  at any time, the aggregate net
outstanding amount theretofore paid to any of the Group Members (without
duplication) in respect of securitization assets (whether accounts receivable,
general intangibles, instruments, documents, chattel paper or other similar
assets) sold or transferred in connection with any securitization financing
program established by any of the Group Members in respect of such
securitization assets (it being the intent of the parties that such
Securitization Facility Attributed Debt at any time outstanding approximate as
closely as possible the principal amount of Indebtedness that would be
outstanding at such time under such financing program if the same were
structured as a secured lending arrangement rather than a sale or securitization
arrangement).
 
 
14

--------------------------------------------------------------------------------

 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“S&P”:  Standard & Poor’s Rating Service, a division of the McGraw Hill
Companies, Inc.
 
“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the sum of the assets of such Person (both at fair value and
present fair saleable value) will, as of such date, exceed the sum of the
liabilities of such Person as of such date, (b) such Person will be able to pay
its debts as they mature and (c) such Person has sufficient capital to conduct
its business.  For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.
 
“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by the
Borrower and any Lender or Lender Affiliate and (b) that has been designated by
the relevant Lender and the Borrower, by written notice to the Administrative
Agent, as a Specified Hedge Agreement.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of either or both of the Borrower and Holdings.
 
“Total Capitalization”:  at any date, the sum of Consolidated Net Worth and
Consolidated Total Debt of the Group Members at such date, determined on a
consolidated basis in accordance with GAAP.
 
“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.  The Total Revolving Commitments as of the
Closing Date is $140,000,000.
 
“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Lenders outstanding at such time.
 
“Transferee”:  any Assignee or Participant.
 
 
15

--------------------------------------------------------------------------------

 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“United States”:  the United States of America.
 
“Unrestricted Subsidiary”: any Subsidiary which (i) is designated as an
Unrestricted Subsidiary in accordance with Section 7.11, and (ii) has not
incurred any Indebtedness that is guaranteed or otherwise supported by the
credit of Holdings, the Borrower or any other of their respective Restricted
Subsidiaries (but excluding any such guarantee or other credit support
arrangement pursuant to which the liability of such guarantor or credit support
provider is limited to loan amounts advanced by another Person against inventory
claimed (by rights or claims of offset, ownership or similar claim) by such
guarantor or credit support provider, and such guarantor or credit support
provider is entitled to receive a pro rata interest in such inventory
corresponding to the amounts paid in respect of such inventory).
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
1.2 Other Definitional Provisions.
 
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
 
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP; provided, however, that for
purposes of determining compliance with the covenants contained in Section 7,
all accounting terms herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP as in effect on
the date of this Agreement and applied on a basis consistent with the
application used in the financial statements referred to in Section 4.1, (ii)
the words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time.
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
 
16

--------------------------------------------------------------------------------

 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
 
                                                SECTION
2.                                
 
AMOUNT AND TERMS OF COMMITMENTS
 
2.1 Revolving Commitments.
 
(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Revolving Loans”) to the Borrower from time to
time during the Revolving Commitment Period in an aggregate principal amount at
any one time outstanding which, when added to such Lender’s Revolving Percentage
of the sum of the L/C Obligations then outstanding, does not exceed the amount
of such Lender’s Revolving Commitment.  During the Revolving Commitment Period,
the Borrower may use the Revolving Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof.  The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.8.
 
(b) Notwithstanding the foregoing, no Lender shall be obligated to make a
Revolving Loan hereunder if the aggregate principal amount at any one time
outstanding of such Lender’s Revolving Percentage of the Total Revolving
Extensions of Credit exceeds such Lender’s Revolving Commitment.
 
(c) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to Section 9.7
are several and not joint.  The failure of any Lender to make any Loan, to fund
any such participation or to make any such payment on any date shall not relieve
any other Lender of its corresponding obligation, if any, hereunder to do so on
such date, but no Lender shall be responsible for the failure of any other
Lender to so make its Loan, purchase its participation or to make any such
payment required hereunder.
 
(d) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.
 
2.2 Procedure for Revolving Loan Borrowing.  
 
The Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 11:00 a.m., Charlotte time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) on the requested Borrowing Date, in the case of ABR Loans), specifying (i)
the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective lengths
of the initial Interest Period therefor.  Each borrowing under the Revolving
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple of $100,000 in excess thereof, and (y) in the
case of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof.  Each Lender will make the
amount of its Revolving Percentage of each borrowing available to the
Administrative Agent for the account of the Borrower (or, with respect to
Section 3.5, the Issuing Lender) at the Funding Office prior to 1:00 p.m.,
Charlotte time, on the Borrowing Date requested by or on behalf of the Borrower
in funds immediately available to the Administrative Agent.  Such borrowing will
then be made available to the Borrower (or, with respect to Section 3.5, the
Issuing Lender) by the Administrative Agent crediting the account of the
Borrower (or, with respect to Section 3.5, the Issuing Lender) on the books of
such Funding Office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent or, at the Borrower’s (or, with respect to Section 3.5, the
Issuing Lender’s) option, by effecting a wire transfer of such amounts to an
account designated by the Borrower (or, with respect to Section 3.5, the Issuing
Lender) to the Administrative Agent.
 
 
17

--------------------------------------------------------------------------------

 
2.3 Evidence of Debt.
 
(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing indebtedness of the Borrower to such Lender resulting from
each Loan of such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time in respect of
such Loans.  The Administrative Agent shall maintain the Register pursuant to
Section 10.6(d), and a record therein for each Lender, in which shall be
recorded (i) the amount of each Loan made by such Lender, the interest rate
applicable thereto and each Interest Payment Date applicable thereto, and (ii)
the amount of any sum received by the Administrative Agent hereunder from the
Borrower on account of such Loan.  The entries made in the Register and the
records of each Lender maintained pursuant to this Section 2.3 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain the
Register or any such record, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made by such Lender in accordance with the terms of this Agreement.
 
(b) At the request of any Lender at any time, the Borrower agrees that it will
execute and deliver to such Lender a Note evidencing the Revolving Loans of such
Lender, payable to the order of such Lender.
 
2.4 Facility Fees, etc.
 
(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee for the period from and including the date hereof to
the Revolving Termination Date, computed at the Facility Fee Rate on the average
daily amount of the Revolving Commitment of such Lender in effect (whether or
not then being used) during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Termination Date, commencing on December 31, 2008.
 
 
18

--------------------------------------------------------------------------------

 
(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.
 
2.5 Termination or Reduction of Revolving Commitments.  
 
The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Revolving Commitments or,
from time to time, to reduce the amount of the Revolving Commitments; provided
that no such termination or reduction of Revolving Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the Loans
made on the effective date thereof pursuant to Section 2.7, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments.  Any such
reduction shall be in an amount equal to $10,000,000, or an integral multiple of
$1,000,000 in excess thereof, and shall reduce permanently the Revolving
Commitments then in effect.
 
2.6 Optional Prepayments.  
 
The Borrower may at any time and from time to time prepay the Loans, in whole or
in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent at least three Business Days prior thereto in the case of
Eurodollar Loans and no later than 11:00 a.m., Charlotte time, on the date of
such prepayment in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.16.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid.  Partial prepayments of the Loans shall be in an
aggregate principal amount of $5,000,000 or an integral multiple of $1,000,000
in excess thereof.
 
2.7 Prepayments on Revolving Commitment Reductions.  
 
Any reduction of the Revolving Commitments shall be accompanied by prepayment of
the Revolving Loans to the extent, if any, that the Total Revolving Extensions
of Credit would exceed the amount of the Total Revolving Commitments as so
reduced, provided that if the aggregate principal amount of Revolving Loans then
outstanding is less than the amount of such excess (because L/C Obligations
constitute a portion thereof), the Borrower shall, to the extent of the balance
of such excess, replace outstanding Letters of Credit and/or deposit an amount
in cash in a cash collateral account established with the Administrative Agent
for the benefit of the Lenders on terms and conditions satisfactory to the
Administrative Agent.  The application of any prepayment pursuant to this
Section 2.7 shall be made, first, to ABR Loans and, second, to Eurodollar
Loans.  Each prepayment of the Loans under this Section 2.7 shall be accompanied
by accrued interest to the date of such prepayment on the amount prepaid.
 
2.8 Conversion and Continuation Options.
 
(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice of such election, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election (which notice shall specify the
length of the initial Interest Period therefor), provided that no ABR Loan may
be converted into a Eurodollar Loan when both (i) a Default or an Event of
Default has occurred and is continuing, and (ii) the Administrative Agent or the
Required Lenders have determined in its or their sole discretion not to permit
such conversions.  Upon receipt of any such notice the Administrative Agent
shall promptly notify each relevant Lender thereof.
 
 
19

--------------------------------------------------------------------------------

 
(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.
 
2.9 Limitations on Eurodollar Tranches.  
 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or an integral multiple of $1,000,000 in excess thereof and (b) no more than six
Eurodollar Tranches shall be outstanding at any one time.
 
2.10 Interest Rates and Payment Dates.
 
(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.
 
(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.
 
(c) (i) If all or a portion of the principal amount of any Revolving Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans plus 2%, and (ii) if all or a portion of any interest
payable on any Revolving Loan or Reimbursement Obligation or any facility fee or
other amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans plus 2%, in
each case, with respect to clauses (i) and (ii) above, from the date of such non
payment until such amount is paid in full (as well after as before judgment).
 
 
20

--------------------------------------------------------------------------------

 
(d) Interest in respect of all Revolving Loans shall be payable in arrears on
each Interest Payment Date.  Notwithstanding the foregoing, interest accruing
pursuant to paragraph (c) of this Section shall be payable from time to time on
demand.
 
2.11 Computation of Interest and Fees.
 
(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed.  The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate.  Any change in the interest rate on
a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.
 
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.10(a).
 
2.12 Inability to Determine Interest Rate.  
 
If prior to the first day of any Interest Period:
 
(i) the Administrative Agent shall have determined in its good faith judgment
(which determination shall be conclusive and binding upon the Borrower) that, by
reason of circumstances affecting the relevant market, adequate means do not
exist for ascertaining the Eurodollar Rate for such Interest Period, or
 
(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not  reflect the actual cost to such Lenders (as
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period;
 
 
21

--------------------------------------------------------------------------------

 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurodollar Loans.  The
Administrative Agent shall promptly withdraw such notice when Eurodollar Loans
are again available.
 
2.13 Pro Rata Treatment and Payments.
 
(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any facility fee and any reduction of the Revolving
Commitments of the Lenders shall be made pro rata according to the respective
Revolving Commitments of the relevant Lenders.
 
(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.
 
(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, Charlotte
time, on the due date thereof to the Administrative Agent, for the account of
the Lenders, at the Funding Office, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received.  If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
 
(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans, on demand, from the Borrower.
 
(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.
 
 
22

--------------------------------------------------------------------------------

 
2.14 Requirements of Law.
 
(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
 
(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.15 and
changes in the rate of tax on the overall net income of such Lender);
 
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
 
(iii) shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable.  If any Lender becomes
entitled to claim any amounts pursuant to this paragraph, it shall promptly
notify the Borrower in writing (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled; provided that the Borrower
shall not be required to compensate a Lender pursuant to this paragraph for any
amounts incurred more than three months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such period for which the Borrower shall be required to
compensate the Lenders shall be extended to include the period of such
retroactive effect.
 
 
23

--------------------------------------------------------------------------------

 
(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction; provided that the Borrower shall not be required to compensate a
Lender pursuant to this paragraph for any amounts incurred more than three
months prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; and provided further that, if the
circumstances giving rise to such claim have a retroactive effect, then such
period for which the Borrower shall be required to compensate the Lenders shall
be extended to include the period of such retroactive effect
 
(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.15 Taxes.
 
(a) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document).  If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be deducted or withheld from any amounts
payable to the Administrative Agent or any Lender hereunder, the amounts so
payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.
 
 
24

--------------------------------------------------------------------------------

 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof.  If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.
 
(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan
Documents.  Such forms shall be delivered by each Non U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation).  In addition, each Non U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non U.S. Lender.  Each Non-U.S. Lender shall promptly notify the Borrower
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this paragraph, a Non U.S.
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non U.S. Lender is not legally able to deliver.
 
(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.
 
 
25

--------------------------------------------------------------------------------

 
(f) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
and for a period of one year after the indefeasible payment in full of all
Obligations and the termination of this Agreement and the other Loan Documents.
 
2.16 Indemnity.  
 
The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto.  Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
 
2.17 Change of Lending Office.  
 
Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.14, 2.15(a) or 2.18 with respect to such Lender, to the
extent permitted by law, it will designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, are not disadvantageous to such Lender, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section
2.14, 2.15(a) or 2.18.
 
2.18 Illegality.  
 
If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof shall
make it unlawful, impossible or impracticable for any Lender to make, maintain
or fund any Eurodollar Loan and such Lender shall so notify the Administrative
Agent and the Borrower thereof (with supporting documentation) of such event,
then such Lender’s Revolving Commitment shall be suspended and, 30 days
following such notification, shall be canceled if such unlawfulness,
impossibility or impracticability shall then be continuing.  The Borrower shall
prepay such Lender’s Loans or convert such Eurodollar Loans to ABR Loans at the
time or times and to the extent necessary to avoid such unlawfulness, together
with unpaid accrued interest thereon, unpaid accrued fees and any other amounts
due and payable to such Lender, unless, in either case, prior thereto, the
Borrower shall have given notice to such Lender that the Borrower will require
such Lender to assign and transfer all of its interests in this Agreement
pursuant to Section 2.17 and shall have caused such Lender to have so assigned
and transferred such interests.
 
 
26

--------------------------------------------------------------------------------

 
2.19 Replacement of Lenders.  
 
The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.14 or 2.15(a),
(b) requires relief pursuant to Section 2.18 or (c) refuses to consent to
certain proposed amendments, modifications, waivers, discharges or terminations
with respect to this Agreement that require the consent of all Lenders (or all
affected Lenders) pursuant to Section 10.1 and the same have been approved by
the Required Lenders, in each case with a replacement financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) prior to any such replacement, such Lender shall have
taken no action under Section 2.17 so as to eliminate the continued need for
payment of amounts owing pursuant to Section 2.14 or 2.15(a) or relief pursuant
to Section 2.18, (iv) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (v) the Borrower shall be liable to such replaced
Lender for any amounts owing under Section 2.16 if any Eurodollar Loan owing to
such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (vi) the replacement financial institution, if
not already a Lender, shall be an Eligible Assignee, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay to the Lender
being replaced all additional amounts (if any) required pursuant to Section 2.14
or 2.15(a), as the case may be, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.  If any
circumstances arise which result, or such Lender becomes aware of any
circumstances which are expected to result, in the Borrower having to make such
compensation or indemnification or in it becoming illegal for such Lender to
make, fund or maintain such Lender’s Eurodollar Loans, such Lender shall use its
commercially reasonable efforts to notify the Borrower thereof and, in
consultation with the Borrower, such Lender shall take all steps, if any, it
determines are reasonable and the Borrower determines are acceptable to mitigate
the effect of those circumstances; provided that no delay or failure by any
Lender to provide any such notice shall affect the obligations of the Borrower
hereunder.
 
2.20 Increase in Revolving Commitments.
 
(a) Prior to the Revolving Termination Date, the Borrower may submit to the
Administrative Agent the Borrower’s written request that the Revolving
Commitments be increased up to a total amount not to exceed on any such occasion
$150,000,000 (the requested amount on each such occasion being the “Maximum
Revolving Commitments”), and the Administrative Agent shall promptly give notice
of such request to each Lender (the “Revolving Commitment Increase
Notice”).  Within fifteen (15) Business Days after its receipt from the
Administrative Agent of a Revolving Commitment Increase Notice, each Lender that
desires to increase its Revolving Commitment in response to such request (each
such Lender, a “Consenting Lender”) shall deliver written notice to the
Administrative Agent of its election to increase its Revolving Commitment and
the maximum amount of such increase (for each Consenting Lender, its “Additional
Revolving Commitment”), which may not be larger than the excess of (a) the
Maximum Revolving Commitments, over (b) the Revolving Commitments then in
effect.  The failure of any Lender to so notify the Administrative Agent of its
election and its Additional Revolving Commitment, if any, shall be deemed to be
a refusal by such Lender to increase its Revolving Commitment.  If the sum of
the Revolving Commitments then in effect plus the aggregate Additional Revolving
Commitments does not exceed the Maximum Revolving Commitments, the Revolving
Commitment of each Consenting Lender shall be increased by its Additional
Revolving Commitment as hereinafter provided.  If the sum of the Revolving
Commitments then in effect plus the aggregate Additional Revolving Commitments
exceeds the Maximum Revolving Commitments, the Revolving Commitment of each
Consenting Lender shall be increased by an amount equal to the product of (i)
such Consenting Lender’s Additional Revolving Commitment multiplied by (ii) the
quotient of (a) the excess of (A) the Maximum Revolving Commitments, over (B)
the Revolving Commitments then in effect, divided by (b) the aggregate
Additional Revolving Commitments of all Consenting Lenders.  Any increase in the
Revolving Commitments shall be effective as of the date specified pursuant to
Section 2.20(c), provided that the Revolving Commitments may not at any time
exceed the Maximum Revolving Commitments.
 
 
27

--------------------------------------------------------------------------------

 
(b) If the sum of the Revolving Commitments then in effect plus the aggregate
Additional Revolving Commitments pursuant to Section 2.20(a) is less than the
Maximum Revolving Commitments, then the Borrower may obtain the remainder of the
Maximum Revolving Commitment from one or more new banks or other financial
institutions acceptable to the Borrower and the Administrative Agent (which
acceptance shall not be unreasonably withheld) (each a “New Lender”).  Upon (i)
the execution of a joinder agreement with respect to this Agreement by such New
Lender and acceptance thereof by the Administrative Agent, (ii) the execution
and delivery by the Borrower of any Notes requested by the New Lender evidencing
its Loans, and (iii) delivery of notice to the Lenders by the Administrative
Agent setting forth the effective date of the addition of the New Lender(s)
hereunder and the amount of such New Lender(s)’ Revolving Commitment(s), such
New Lender(s) shall be for all purposes Lender(s) party to this Agreement to the
same extent as if original parties hereto with Revolving Commitment(s) as set
forth on the joinder agreement executed by the New Lender(s); provided, however,
(i) the total Revolving Commitments of all Lenders (including any New Lenders)
shall not exceed in the aggregate the Maximum Revolving Commitments, and (ii)
the Revolving Commitments of all Lenders that are parties hereto prior to the
addition of any New Lender shall not be affected by the addition of such New
Lender.
 
(c) Prior to any increase in the Revolving Commitments becoming effective
pursuant to this Section 2.20, Borrower and Guarantor shall deliver such
opinions of counsel for the Borrower and the Guarantor with respect thereto as
the Administrative Agent may reasonably request, no Default or Event of Default
shall then exist or have occurred and be continuing, and the other conditions
set forth in Section 5.2 shall have been satisfied. Effective on the date on
which the increase in Revolving Commitments pursuant to this Section [2.23]
takes effect, which date shall be mutually agreed upon by the Borrower, the
Administrative Agent, and each Lender or New Lender increasing or providing, as
the case may be, its Revolving Commitments, (i) all Loans outstanding hereunder
shall be converted into, and shall be advanced as, Eurodollar Loans or ABR Loans
(or both) as selected by the Borrower by notice to the Administrative Agent in
accordance with the provisions of Section 2.2, such that all such Loans are held
by the Lenders (including any New Lenders) in the proportion of their Revolving
Percentages, as determined taking into account the increase in the Revolving
Commitments, and (ii) each New Lender and each other Lender increasing its
Revolving Commitment shall advance any additional amounts to be advanced by it
hereunder, by making funds available to the Administrative Agent, in immediately
available funds, not later than 1:00 p.m. Charlotte, North Carolina time on such
date.  After the Administrative Agent’s receipt of such funds, the
Administrative Agent shall disburse to the non-Consenting Lenders any resulting
repayments of such outstanding Loans.  If any conversion or payment of a
Eurodollar Loan pursuant to the foregoing provisions occurs on a day that is not
the last day of the applicable Interest Period, the provisions of Section 2.16
shall apply thereto.
 
 
28

--------------------------------------------------------------------------------

 
 
              SECTION 3.   
 
LETTERS OF CREDIT
 
3.1 L/C Commitment.
 
(a) Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 3.4(a), agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower on
any Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by the Issuing Lender; provided that the Borrower
shall not request the Issuing Lender to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero.  Each Letter of Credit shall (i) be denominated in
Dollars, (ii) have a face amount of at least $2,500,000 (unless otherwise agreed
by the Issuing Lender) and (iii) expire no later than the date that is five
Business Days prior to the Revolving Termination Date.
 
(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.
 
3.2 Procedure for Issuance of Letter of Credit.  
 
The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may reasonably request.  Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than two
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower.  The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof.  The Issuing Lender shall promptly furnish to
the Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).
 
 
29

--------------------------------------------------------------------------------

 
3.3 Fees and Other Charges.
 
(a) The Borrower will pay a fee on all outstanding Letters of Credit at a per
annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans, shared ratably among the Lenders according to their respective
Revolving Commitments and payable quarterly in arrears on each L/C Fee Payment
Date after the issuance date.  In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.125% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each L/C Fee Payment Date after the Issuance Date.
 
(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.
 
3.4 L/C Participations.
 
(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Percentage in the Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder.  Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement or which is not converted to ABR Loans pursuant to Section 3.5 of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed.
 
(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is not paid to the
Issuing Lender on the date such payment is due, such L/C Participant shall pay
to the Issuing Lender on demand an amount equal to the product of (i) such
amount, times (ii) the daily average Federal Funds Effective Rate during the
period from and including the date such payment is required to the date on which
such payment is immediately available to the Issuing Lender, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360, provided that if any such amount
required to be paid by any L/C Participant pursuant to Section 3.4(a) is not
made available to the Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, the Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans under the Facility.  A certificate of the Issuing Lender submitted
to any L/C Participant with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error.
 
 
30

--------------------------------------------------------------------------------

 
(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.
 
3.5 Reimbursement Obligation of the Borrower.
 
(a) The Borrower agrees to reimburse the Issuing Lender on the Business Day next
succeeding the Business Day on which the Issuing Lender notifies the Borrower of
the date and amount of a draft presented under any Letter of Credit and paid by
the Issuing Lender for the amount of (a) such draft so paid and (b) any taxes,
fees, charges or other costs or expenses incurred by the Issuing Lender in
connection with such payment.  Each such payment shall be made to the Issuing
Lender at its address for notices referred to herein in Dollars and in
immediately available funds.  Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in Section 2.10(b).
 
(b) Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m., Charlotte time, on the Business Day
immediately prior to the date on which such draft is honored that the Borrower
intends to reimburse the Issuing Bank for the amount of such draft in funds
other than from the proceeds of Loans, the Borrower shall be deemed to have
timely given a notice of borrowing to the Administrative Agent requesting the
Lenders to make an ABR Loan on the date on which such draft is honored in an
exact amount due to the Issuing Bank.  The Administrative Agent shall notify the
Lenders of such borrowing in accordance with Section 2.2, and each Lender shall
make the proceeds of its ABR Loan included in such borrowing available to the
Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.2.  The proceeds of such borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by the Issuing Lender in connection with such payment.
 
(c) If for any reason an ABR Loan may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each L/C Participant (other than the Issuing Bank)
shall be obligated to fund the participation that such L/C Participant purchased
pursuant to Section 3.4(a) in an amount equal to such L/C Participant’s
Revolving Percentage in the Issuing Lender’s obligations and rights under and in
respect of each Letter of Credit and the amount of each draft paid by the
Issuing Lender thereunder on and as of the date which such ABR Loan should have
occurred pursuant to this Section 3.5.
 
 
31

--------------------------------------------------------------------------------

 
3.6 Obligations Absolute.  
 
The Borrower’s obligations under this Section 3 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against the Issuing Lender, any beneficiary of a Letter of Credit or any other
Person.  The Borrower also agrees with the Issuing Lender that the Issuing
Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender.  The Borrower agrees
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct and in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
York, shall be binding on the Borrower and shall not result in any liability of
the Issuing Lender to the Borrower.
 
3.7 Letter of Credit Payments.  
 
If any draft shall be presented for payment under any Letter of Credit, the
Issuing Lender shall promptly notify the Borrower of the date and amount
thereof.  The responsibility of the Issuing Lender to the Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.
 
3.8 Applications.  
 
To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 3, the provisions of
this Section 3 shall apply.
 
 
                                               SECTION
4.                                
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:
 
 
32

--------------------------------------------------------------------------------

 
4.1 Financial Condition.  
 
The audited consolidated balance sheets of Holdings as at December 31, 2007,
2006 and 2005, and the related consolidated statements of income, retained
earnings and cash flows for the fiscal year ended on such date, reported on by
and accompanied by an unqualified report from PricewaterhouseCoopers LLP, fairly
present in all material respects the consolidated financial condition of
Holdings as at such date, and the consolidated results of its operations and its
consolidated cash flows for the fiscal year then ended.  The unaudited
consolidated balance sheet of Holdings as at June 30, 2008, and the related
unaudited consolidated statements of income, retained earnings and cash flows
for the six-month period ended on such date, fairly present in all material
respects the consolidated financial condition of Holdings as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the six-month period then ended (subject to normal year end audit
adjustments).  All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).
 
4.2 No Change. 
 
 Since December 31, 2005, no event or condition has occurred or changed that has
had or could reasonably be expected to have a Material Adverse Effect.
 
4.3 Existence; Compliance with Law.  
 
Each Group Member (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect and (d) is
in compliance with all Requirements of Law except to the extent that such
non-compliance, singly or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
4.4 Power; Authorization; Enforceable Obligations.  
 
Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit hereunder.  Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrower, to authorize the extensions of credit on the terms and conditions
of this Agreement.  No authorization or approval of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, other than any such consents, authorizations,
filings and notices which have been obtained or made and are in full force and
effect.  Each Loan Document has been duly executed and delivered on behalf of
each Loan Party party thereto.  This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
 
33

--------------------------------------------------------------------------------

 
4.5 No Legal Bar.  
 
The execution, delivery and performance of this Agreement and the other Loan
Documents, the issuance of Letters of Credit, the borrowings hereunder and the
use of the proceeds thereof will not violate any material Requirement of Law or
any material Contractual Obligation of any of Holdings, the Borrower or their
respective Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation.  No
Requirement of Law or Contractual Obligation applicable to Holdings, the
Borrower or any of their respective Subsidiaries could reasonably be expected to
have a Material Adverse Effect.
 
4.6 Litigation. 
 
 No litigation, arbitration or administrative proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or the Borrower, threatened (i) against Holdings or the Borrower or any of their
respective Subsidiaries to restrain the entry by Holdings or the Borrower into,
the enforcement of or exercise of any rights by the Lenders or the
Administrative Agent under, or the performance or compliance by the Borrower
with any obligations under, this Agreement, the Notes, or the Guarantee
Agreement, or (ii) against Holdings or the Borrower or any of their Subsidiaries
which has had or would reasonably be expected to have a Material Adverse Effect.
 
4.7 No Default. 
 
 No Default or Event of Default has occurred and is continuing.
 
4.8 Ownership of Property; Liens. 
 
Each Group Member has title in fee simple to, or a valid leasehold interest in,
all its real property which is material to the operation of such Group Member’s
business, and good title to, or a valid leasehold interest in, all its other
property which is material to the operation of such Group Member’s business, and
none of such property is subject to any Lien except as permitted by Section 7.2.
 
4.9 Intellectual Property.  
 
(i) Each Group Member owns, or is licensed to use, all Intellectual Property
necessary for the conduct of its business as currently conducted; (ii) no
material claim has been asserted and is pending by any Person challenging or
questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does Holdings or the Borrower
know of any valid basis for any such claim and (iii) the use of Intellectual
Property which is material to the operation of each Group Member’s business does
not infringe on the rights of any Person in any material respect.
 
4.10 Taxes.  
 
Each Group Member has filed or caused to be filed all Federal, state and other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member); no tax Lien has been filed
(except as permitted under Section 7.2(c)), and, to the knowledge of Holdings
and the Borrower, no claim is being asserted, with respect to any such tax, fee
or other charge (other than any such tax, fee or charge, the amount or validity
of which are currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of the relevant Group Member).
 
 
34

--------------------------------------------------------------------------------

 
4.11 Federal Regulations. 
 
No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used in any manner which violates Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.  After application of the proceeds of all Loans and any purchases
funded thereby, less than 25% of the assets of Holdings and the Borrower and
their Subsidiaries consist of “margin stock” (as defined in Regulation U).
 
4.12 ERISA.  
 
Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and, to the knowledge and belief of
Holdings and the Borrower, each Plan has complied in all material respects with
the applicable provisions of ERISA and the Code except where non-compliance,
either singly or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  No termination of a Single Employer Plan has occurred,
and no Lien in favor of the PBGC or a Plan has arisen, during such five-year
period.  The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by an amount that could reasonably be expected to have a
Material Adverse Effect.  Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a liability or loss
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any liability or loss under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made, in any case where, either singly or in
the aggregate, the aggregate amount of loss or liability could not reasonably be
expected to have a Material Adverse Effect.
 
4.13 Investment Company Act; Other Regulations.  
 
No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board and the Public Utility Holding Company
Act) that limits its ability to borrow Loans or obtain other Revolving
Extensions of Credit under this Agreement.
 
4.14 Subsidiaries.  
 
As of the Closing Date, (a) Schedule 4.14 sets forth the name and jurisdiction
of incorporation of each Subsidiary of each of Holdings and the Borrower and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party, and whether such Subsidiary is then a Restricted Subsidiary or
Unrestricted Subsidiary, and (b) except as set forth on Schedule 4.14, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock performance grants granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of Holdings, the Borrower or any of their respective
Subsidiaries, except as created by the Loan Documents.
 
 
35

--------------------------------------------------------------------------------

 
4.15 Use of Proceeds.  
 
The proceeds of the Loans and the Letters of Credit shall be used to repay
existing Indebtedness, to support the issuance of commercial paper by the
Borrower, to fund Permitted Acquisitions and capital expenditures of Holdings,
the Borrower and the other Group Members, repurchases of shares of Capital Stock
of Holdings, and ongoing working capital needs, and for general corporate
purposes of Holdings, the Borrower and the other Group Members.
 
4.16 Environmental Matters.  
 
Except (i) as may be disclosed on Schedule 4.16, or (ii) as, either singly or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect:
 
(a) the facilities and properties owned, leased or operated by any of Holdings,
the Borrower, or their respective Subsidiaries (the “Properties”) do not
contain, and have not previously contained, any Materials of Environmental
Concern in amounts or concentrations or under circumstances that constitute or
constituted a violation of, or could give rise to liability under, any
Environmental Law;
 
(b) none of Holdings, the Borrower, or their respective Subsidiaries has
received or is aware of any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the business operated by any of them (the “Business”), nor does Holdings or the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened;
 
(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;
 
(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which any of Holdings, the Borrower, or their respective
Subsidiaries is or will be named as a party with respect to the Properties or
the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;
 
(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
in connection with the Properties or otherwise in connection with the Business,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;
 
(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
 
 
36

--------------------------------------------------------------------------------

 
(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.
 
4.17 Accuracy of Information, etc.
 
  No statement or information contained in this Agreement, any other Loan
Document, the Confidential Information Memorandum or any other document,
certificate or written statement furnished by any Loan Party or other statement
made or furnished by a Responsible Officer of any Loan Party, in each case to
the Administrative Agent or the Lenders, or any of them, for use in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading.  There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.
 
4.18 Solvency.  
 
Each Loan Party is, and after giving effect to the incurrence of all Obligations
being incurred in connection herewith, will be and will continue to be, Solvent.
 
4.19 Status of Loans and Guarantee Agreement.  
 
The obligations of Borrower and Holdings in respect of the Loans, the
Reimbursement Obligations, and Guarantee Agreement, respectively, constitute
senior, unsubordinated, unsecured, direct obligations of such Loan Parties and
rank pari passu with such Loan Parties’ other senior, unsubordinated, unsecured
obligations.
 
4.20 OFAC.  
 
No Loan Party (i) is a person whose property or interest in property is blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
 
4.21 USA Patriot Act.  
 
Each Loan Party is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001, Title III of Pub. L. 107-56, as amended).  No part of the proceeds of
the Loans will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended
 
 
 
37

--------------------------------------------------------------------------------

 
                                                 SECTION
5.                                
 
CONDITIONS PRECEDENT
 
5.1 Conditions to Initial Extension of Credit.  
 
The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction on the Closing Date of the
following conditions precedent:
 
(a) Credit Agreement; Guarantee Agreement.  The Administrative Agent shall have
received (i)  this Agreement executed and delivered by the Agents, Holdings, the
Borrower and each Lender, (ii) the Notes requested by the Lenders as executed
and delivered by the Borrower, and (iii) the Guarantee Agreement executed and
delivered by Holdings.
 
(b) Fees.  The Lenders and the Administrative Agent shall have received all fees
required to be paid (including, without limitation, the upfront fees), and all
expenses for which invoices have been presented (including the reasonable fees
and expenses of legal counsel to the Administrative Agent), on or before the
Closing Date.
 
(c) Closing Certificate.  The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.
 
(d) Legal Opinions.  The Administrative Agent shall have received the executed
legal opinions of (1) Kilpatrick Stockton LLP, counsel to Holdings and the
Borrower, and (2) Woodburn and Wedge, special Nevada counsel to the Borrower,
substantially in the forms of Exhibits E-1, and E-2.  Such legal opinions shall
cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require.
 
(e) Certificate of Officers.  The Administrative Agent shall have received
certificates of the Secretary or an Assistant Secretary of the Borrower and
Holdings containing specimen signatures of the persons authorized to execute the
Loan Documents on behalf of the Borrower and Holdings, and any other documents
provided for herein or therein, together with (x) copies of resolutions of the
Boards of Directors of the Borrower and Holdings authorizing the execution and
delivery of the Loan Documents, (y) copies of the Borrower’s and Holdings’
articles or certificate of incorporation, by-laws, and other governing or
organizational documents, and (z) a certificate of good standing from the Office
of the Secretary of State of the state of organization of each of the Borrower
and Holdings.
 
(f) Commercial Paper Rating.  The Borrower has delivered to the Lenders
satisfactory evidence that the Borrower has a short-term commercial paper rating
of at least A2 from S&P and at least P2 from Moody’s.
 
 
38

--------------------------------------------------------------------------------

 
(g) Amendment of Existing Credit Agreements.  Prior to the effectiveness of this
Agreement, the Borrower shall have obtained the amendment of each of (i) the
Credit Agreement (as amended, the “Existing Credit Agreement”), dated as of
August 31, 2006, among the Loan Parties, the lenders party thereto from time to
time and SunTrust Bank, as administrative agent, (ii) the Letter of Credit and
Security Agreement, dated as of June 5, 2008, among Pivotal Utility Holdings,
Inc., Holdings, the lenders party thereto from time to time and SunTrust Bank,
as administrative agent, and (iii) that certain Letter of Credit and Security
Agreement, dated as of September 4, 2008, among Pivotal Utility Holdings, Inc.,
Holdings, the lenders party thereto from time to time and Bank of America, N.A.,
as administrative agent, in each case permitting the negative pledge set forth
in Section 7.2 hereto.
 
(h) Other Documents.  The Administrative Agent shall have received such other
documents, certificates, information and legal opinions as it or the Required
Lenders may have reasonably requested.
 
5.2 Conditions to Each Extension of Credit.  
 
The agreement of each Lender to make any extension of credit requested to be
made by it on any date (including its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by each Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except (i) to the extent any representation and warranty expressly
relates to any earlier date, in which case such representation and warranty
shall have been true and correct in all material respects on and as of such
earlier date, and (ii) no representation or warranty shall be deemed made as of
any date subsequent to the Closing Date as to the matters set forth in Section
4.2 and Section 4.6(ii).
 
(b) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
Each borrowing by, and issuance of a Letter of Credit on behalf of, the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
 
 
                                                    SECTION
6.                                
 
AFFIRMATIVE COVENANTS
 
Holdings and the Borrower hereby jointly and severally agree that, so long as
the Revolving Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, each of Holdings and the Borrower shall and
shall cause each other Group Member to:
 
6.1 Financial Statements.  
 
Furnish to the Administrative Agent  for delivery to the Lenders:
 
 
39

--------------------------------------------------------------------------------

 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries and a copy of the separate unaudited
balance sheet (or, if audited financial statements are otherwise prepared or
required to be prepared for such Unrestricted Subsidiary, audited balance sheet)
of each Unrestricted Subsidiary, in each case as at the end of such year and the
related audited (or, in the case of any Unrestricted Subsidiary for which
audited statements are not required by this Section 6.1(a), unaudited)
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
for such fiscal year without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Holdings’
independent certified public accountants of nationally recognized standing; and
 
(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of Holdings
(other than the last fiscal quarter of each fiscal year), a copy of the
unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries, and a copy of the separate unaudited consolidated balance sheet of
each Unrestricted Subsidiary, in each case as at the end of such quarter and the
related unaudited statements of income and of cash flows for such quarter and
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as having been prepared in accordance with GAAP (subject to
normal year end audit adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and except for the omission of footnotes in the quarterly
financial statements).
 
6.2 Certificates; Other Information.  
 
Furnish to the Administrative Agent for delivery to the Lenders (or, in the case
of clause (d), to the relevant Lender):
 
(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of Holdings, as the case may be;
 
(b) (i) prompt notice to the Administrative Agent of any failure by Holdings or
the Borrower to file with the SEC any annual report on Form 10-K or quarterly
report on Form 10-Q on or before the date such report is required to be filed
pursuant to SEC regulations, and (ii) within five days after the same is filed,
notice to the Administrative Agent of the filing of any such annual report on
Form 10-K or quarterly report on Form 10-Q that had not previously been filed by
Holdings or the Borrower as described in the preceding clause (i), and the
availability to the Lenders of such filing through electronic access;
 
 
40

--------------------------------------------------------------------------------

 
(c) within five days after the same is filed, notice to the Administrative Agent
of the filing by Holdings or the Borrower with the SEC of any proxy statement,
and the availability to the Lenders of such filing through electronic access;
and
 
(d) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
6.3 Payment of Obligations.  
 
Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its Federal, state and other material taxes
and other material obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member.
 
6.4 Maintenance of Existence; Compliance.  
 
(a) (i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.3 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
6.5 Maintenance of Property; Insurance. 
 
(a) Keep all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted and (b) maintain insurance
(either with financially sound insurance companies or through self-insurance) on
all its property in at least such amounts and against at least such risks (but
including in any event public liability and business interruption) as are
usually insured against in the same general area by companies engaged in the
same or a similar business.
 
6.6 Inspection of Property; Books and Records; Discussions.  
 
(a)  Keep proper books of records and account in respect of Holdings, the
Borrower, and their respective Subsidiaries in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to their business and activities and (b)
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records during normal business hours and, if no Event of Default has
occurred and is continuing, upon reasonable notice and as often as may
reasonably be desired and to discuss their respective businesses, operations,
properties and financial and other condition with their respective officers and
employees and with their independent certified public accountants; provided,
that unless an Event of Default has occurred and is continuing, the
Administrative Agent and the Lenders shall use their reasonable efforts to
coordinate any such visits or inspections so as to minimize disruption of the
conduct of their respective businesses, as applicable.
 
 
41

--------------------------------------------------------------------------------

 
6.7 Notices.  
 
Promptly give notice to the Administrative Agent and each Lender of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) the following events, at such time as a Responsible Officer has knowledge
thereof; any (i) default or event of default under any material Contractual
Obligation of any of Holdings, the Borrower, or their respective Subsidiaries or
(ii) litigation or governmental proceeding that may exist at any time between
any of Holdings, the Borrower, or their respective Subsidiaries and any
Governmental Authority, and (iii) the occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan, that in any of the foregoing cases (i) through (iii) singly or in
the aggregate, could reasonably be expected to result in liabilities, losses or
claims to the Group Members in an aggregate amount in excess of $100,000,000;
and
 
(c) any change in, or withdrawal or suspension of, the Ratings of which Holdings
or the Borrower has received written notification or of which Holdings or the
Borrower becomes aware of the public announcement thereof.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
6.8 Environmental Laws.
 
(a) Comply in all material respects with, and contractually require compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and contractually require that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except where such non-compliance would not
reasonably be expected to have a Material Adverse Effect.
 
(b) Conduct and complete in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and comply in a timely manner in all material respects with
all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.
 
6.9 Maintenance of Ownership.  
 
In the case of Holdings, own 100% of the Capital Stock of the Borrower, Atlanta
Gas Light Company, Chattanooga Gas Company, and Virginia Natural Gas, Inc.
 
 
 
42

--------------------------------------------------------------------------------

 
                                                 SECTION
7.                                
 
NEGATIVE COVENANTS
 
Holdings and the Borrower hereby jointly and severally agree that, during the
term of this Agreement, and so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, each of Holdings and
the Borrower shall not, and shall not permit any of the other Group Members to,
directly or indirectly:
 
7.1 Financial Condition Covenant.  
 
Permit the ratio of Consolidated Total Debt to Total Capitalization to be
greater than 0.70:1.00  as of the end of any fiscal month of Holdings (as
determined by Holdings and the Borrower based on their internal fiscal month-end
consolidated balance sheet prepared not later than ten (10) days following the
end of such fiscal month) or at the end of any fiscal quarter of Holdings (as
reflected on the consolidated financial statements delivered to the Lenders
pursuant to Section 6.1).  For purposes of the foregoing, to the extent
Consolidated Total Debt includes outstanding amounts under Hybrid Securities,
then a portion of the amount of such Hybrid Securities not to exceed a total of
15% of Total Capitalization may be excluded from Consolidated Total Debt.
 
7.2 Liens. 
 
Create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired, except:
 
(a) Mechanics’, materialmen’s, carriers’, and other similar Liens arising in the
ordinary course of business that are not overdue for a period longer than 30
days or that are being contested in good faith by appropriate proceedings;
 
(b) Pledges or deposits in connection with workers’ compensation, unemployment
insurance, and other social security legislation;
 
(c) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the consolidated books of Holdings in conformity with GAAP;
 
(d) Liens in respect of judgments or awards pending appeal so long as execution
is not levied thereunder, and Liens in favor of plaintiff or defendant in any
action before a court or a tribunal as security for costs or expenses where such
action is being prosecuted or defended in the bona fide interest of Holdings or
any other Group Member;
 
(e) Liens on deposits to secure, or any Lien otherwise securing, the performance
of bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety bonds, appeal bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;
 
(f) Liens on any fixed or capital assets to secure the purchase of or the cost
of construction or improvement of such fixed or capital assets or to secure
Indebtedness incurred solely for the purpose of financing the acquisition,
construction or improvement of such fixed or capital assets (including Liens
securing capital lease obligations), provided that (i) such Lien secures
Indebtedness which on the date incurred and after giving pro forma effect
thereto is permitted under Section 7.1, (ii) such Lien attaches to such asset
concurrently or within 90 days after the acquisition, improvement or completion
of the construction thereof; (iii) such Lien does not extend to any other asset
of any Group Member; and (iv) the Indebtedness secured by such Lien does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;
 
 
43

--------------------------------------------------------------------------------

 
(g) Liens (x) outstanding on or over any Assets acquired after the Closing Date,
(y) in existence at the date of such acquisition and not created in
contemplation thereof, and (z) where the principal amount secured thereby is not
increased over the amount so secured and outstanding at the time of such
acquisition (other than in the case of Liens for a fluctuating balance facility,
by way of utilization of that facility within the limits applicable thereto at
the time of acquisition);
 
(h) Liens constituted by a right of set off, or rights over a margin call
account, or any form of cash collateral, or any similar arrangement, in any such
case for obligations incurred in respect of any Hedge Agreements, as renewed or
extended upon the renewal or extension or refinancing or replacement of the
obligations secured thereby;
 
(i) Liens existing on the Closing Date and set forth on Schedule 7.2(i) as
renewed, extended, refinanced or replaced, provided that such renewal,
extension, refinancing, or replacement does not cover any other Assets or
increase the obligations secured thereby;
 
(j) Liens on the property of a Person existing at the time such Person is merged
into or consolidated with Holdings or any other Group Member and not incurred in
contemplation with such merger or consolidation; and
 
(k) Liens created or outstanding on Assets of Holdings or other Group Members,
provided that the aggregate outstanding principal, capital and nominal amounts
secured by all Liens created or outstanding as permitted under clauses (f)
through (j) above and this clause (k) shall not at any time exceed 10% of
Consolidated Net Worth;
 
7.3 Fundamental Changes.  
 
Merge, consolidate or amalgamate, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its property or business, except that so long as no Default or Event of
Default has occurred and is continuing or would result therefrom:
 
(a) any entity may be merged or consolidated with or into Holdings (provided
that Holdings shall be the continuing or surviving corporation) or any other
Restricted Subsidiary of Holdings (provided that such Restricted Subsidiary
shall be the continuing or surviving corporation); and
 
(b) any Restricted Subsidiary of Holdings may Dispose of any or all of its
Assets (i) to Holdings or any other Restricted Subsidiary of Holdings (upon
voluntary liquidation or otherwise) or (ii) pursuant to a Disposition permitted
by Section 7.4 and may thereafter liquidate, wind up or dissolve.
 
 
44

--------------------------------------------------------------------------------

 
7.4 Disposition of Property.  
 
Dispose of any of its Assets, whether now owned or hereafter acquired, or, in
the case of Holdings or any of its Restricted Subsidiaries, issue or sell any
shares of such Restricted Subsidiary’s Capital Stock to any Person, except:
 
(a) Dispositions of obsolete or worn out property in the ordinary course of
business;
 
(b) sales of inventory in the ordinary course of business;
 
(c) Dispositions permitted by Section 7.3(b)(i);
 
(d) sales or issuances of any Restricted Subsidiary’s Capital Stock to Holdings
or to any Restricted Subsidiary of Holdings; and
 
(e) the Disposition of other Assets, the aggregate net book value of which, when
combined with all such other Assets sold, leased, transferred or otherwise
disposed of since June 30, 2006, would not exceed 20% of Holding’s consolidated
Assets at the end of the preceding fiscal quarter (including the fourth fiscal
quarter) of Holdings for which financial statements have most recently been
delivered to the Administrative Agent pursuant to Section 6.1.
 
7.5 Restricted Payments.  
 
Declare or pay any dividend (other than dividends payable solely in common stock
of the Person making such dividend) on, or make any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (collectively, “Restricted
Payments”), except that:
 
(a) any Restricted Subsidiary may make Restricted Payments to Holdings or to any
Restricted Subsidiary of Holdings or to any third-party investors in any
Restricted Subsidiary of Holdings;
 
(b) so long as no Event of Default shall have occurred and be continuing,
Holdings may pay dividends on shares of its Capital Stock; and
 
(c) so long as no Event of Default shall have occurred and be continuing,
Holdings may buy back any outstanding shares of its Capital Stock.
 
7.6 Intentionally Omitted.
 
7.7 Investments.  
 
Make any advance, loan, extension of credit (by way of guaranty or otherwise) or
capital contribution to, or purchase any Capital Stock, bonds, notes, debentures
or other debt securities of, or any assets constituting a business unit of, or
make any other investment in, any Person (all of the foregoing, “Investments”),
except:
 
(a) extensions of trade credit in the ordinary course of business;
 
(b) investments in Cash Equivalents;
 
 
45

--------------------------------------------------------------------------------

 
(c) Guarantee Obligations otherwise permitted by this Agreement;
 
(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $2,000,000 at any one time
outstanding;
 
(e) other Investments made by Holdings or its Restricted Subsidiaries (other
than the Borrower) subsequent to June 30, 2006 where such Investments consist of
purchases of, or other investments in, the Capital Stock or other equity or
ownership interests, assets, obligations or other interests in, Subsidiaries,
joint ventures, or other Persons, in each case that are engaged principally in
the business of purchasing, gathering, compression, transportation,
distribution, exploration, production, processing or storage of natural gas, or
asset management with respect to the foregoing (the foregoing collectively
referred to as “Permitted Acquisitions”); and
 
(f) $150,000,000 in respect of Investments other than those described in the
preceding clause (e).
 
7.8 Negative Pledge Clauses.  
 
Except for the agreements listed on Schedule 7.8, enter into or suffer to exist
or become effective any agreement that prohibits or limits the ability of any
Group Member to create, incur, assume or suffer to exist any Lien upon any of
its property or revenues, whether now owned or hereafter acquired, other than
(a) this Agreement and the other Loan Documents and (b) any agreements governing
any purchase money Liens or capital lease obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby).
 
7.9 Clauses Restricting Subsidiary Distributions.  
 
Except for the agreements listed on Schedule 7.8, enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary of Holdings to (a) make Restricted Payments in respect
of any Capital Stock of such Restricted Subsidiary held by, or pay any
Indebtedness owed to, Holdings or any other Restricted Subsidiary of Holdings,
(b) make loans or advances to, or other Investments in, the Borrower or any
other Restricted Subsidiary of Holdings or (c) transfer any of its assets to
Holdings or any other Restricted Subsidiary of Holdings, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
with respect to a Restricted Subsidiary imposed pursuant to an agreement
permitted hereunder that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or Assets of such
Restricted Subsidiary (in which case, any restriction shall only be effective
against such Capital Stock or assets), and (ii) any agreements with joint
venture partners in connection with joint ventures permitted by this Agreement.
 
7.10 Lines of Business and Hedge Activities.  
 
(a) With respect to Holdings and each Subsidiary (other than the Borrower),
enter into any business, either directly or through any Subsidiary, except for
(i) those businesses in which Holdings and its Subsidiaries (other than the
Borrower) and its existing joint ventures are engaged on the date of this
Agreement, (ii) that are reasonably related to the businesses referred to in the
preceding clause (i), or (iii) that are being undertaken by comparable companies
in the natural gas industry, (b) with respect to the Borrower, enter into any
business, except for that in which the Borrower is engaged on the Closing Date,
or (c) with respect to Holdings, the Borrower, and each other Group Member,
enter into any Hedge Agreement except in the ordinary course of their business
and consistent with industry practices.
 
 
46

--------------------------------------------------------------------------------

 
7.11 Designation of Subsidiaries.  
 
Holdings may not designate or redesignate any Unrestricted Subsidiary as a
Restricted Subsidiary, or designate or redesignate any Restricted Subsidiary as
an Unrestricted Subsidiary, unless (a) Holdings shall have given not less than
ten (10) days’ prior written notice to the Lenders that the Board of Directors
of Holdings has made such determination, (b) at the time of such designation or
redesignation, and immediately after giving effect thereto, no Default or Event
of Default would exist, (c) in the case of the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary and after giving effect thereto, (i)
such Unrestricted Subsidiary so designated shall not, directly, or indirectly,
hold or own any Indebtedness or Capital Stock of Holdings or any Restricted
Subsidiary, and (ii) such designation shall be deemed a sale of assets and shall
be permitted by the provisions of Section 7.4, (d) in the case of the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary and after
giving effect thereto, all outstanding Indebtedness and all existing Liens of
such Restricted Subsidiary so designated shall be permitted within the
applicable limitations of Sections 7.1 and 7.2, (e) in the case of the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, such
Restricted Subsidiary shall not at any time after the date of this Agreement
have previously been designated as an Unrestricted Subsidiary more than once,
and (f) in the case of the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary, such Unrestricted Subsidiary shall not at any time after
the date of this Agreement have previously been designated as a Restricted
Subsidiary more than once.
 
 
                                               SECTION
8.                                
 
EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or
 
(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
 
(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a), Section 6.9 or Section 7 of
this Agreement; or
 
(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) knowledge
thereof by any Responsible Officer of any Loan Party or (ii) notice to the
Borrower from the Administrative Agent or the Required Lenders; or
 
 
47

--------------------------------------------------------------------------------

 
(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace or notice and cure, if any, provided in any instrument or agreement under
which such Indebtedness was created; or (iii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Indebtedness; or any such
Indebtedness shall be declared due and payable, or be required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the scheduled maturity thereof by reason of such event or condition; provided,
that a default, event or condition described in clause (i), (ii) or (iii) of
this paragraph (e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the total principal amount of which
exceeds in the aggregate $100,000,000 (which, in the case of Indebtedness
arising under any Hedge Agreement, shall be determined as the amount, if any,
that would then be payable by the Group Member thereunder if such Hedge
Agreement were to be terminated as a result of default by such Group Member); or
 
(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 90 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 90 days from the entry thereof; or (iv)
any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
 
 
48

--------------------------------------------------------------------------------

 
(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, results in
liabilities of the Group Members in respect thereof in excess of $100,000,000;
or
 
(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate liabilities (not paid or not fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $100,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
 
(i) the guarantee contained in Section 2 of the Guarantee Agreement shall cease,
for any reason, to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert; or
 
(j) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5
under the Exchange Act), directly or indirectly, of more than 30% of the
outstanding common stock of Holdings or (ii) the board of directors of Holdings
shall cease to consist of a majority of Continuing Directors;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and
payable.  With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit.  Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Loan Documents.  After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto).  Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.
 
 
49

--------------------------------------------------------------------------------

 
 
                                                SECTION
9.                                
 
THE AGENTS
 
9.1 Appointment.  
 
Each Lender hereby irrevocably designates and appoints the Administrative Agent
as the Agent of such Lender under this Agreement and the other Loan Documents,
and each such Lender irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto.  Except as set forth in Section 9.9, the
provisions of this Section 9 are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.
 
9.2 Delegation of Duties.  
 
The Administrative Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in fact selected by it with reasonable
care.
 
9.3 Exculpatory Provisions.  
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
 
 
50

--------------------------------------------------------------------------------

 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8 and 10.1) or (ii) in the absence of its
own gross negligence or willful misconduct.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
9.4 Reliance by Administrative Agent.  
 
The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to Holdings or the
Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
 
 
51

--------------------------------------------------------------------------------

 
9.5 Notice of Default.  
 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
has received notice from a Lender, Holdings or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders), provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
 
9.6 Non Reliance on Agents and Other Lenders.  
 
Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys in fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys in fact or
affiliates.
 
9.7 Indemnification.  
 
To the extent that the Borrower for any reason fails to pay any amount required
under Section 10.5 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Issuing Lender or any other Indemnitee, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender or such other Indemnitee, as the case may be, such Lender’s
proportion (based on the percentages as used in determining the Required Lenders
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any other
Indemnitee of any of the foregoing acting for the Administrative Agent (or any
such sub-agent) or the Issuing Lender in connection with such capacity.
 
 
52

--------------------------------------------------------------------------------

 
9.8 Agent in Its Individual Capacity.  
 
Each Agent and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent.  With respect to its Loans made or renewed by it and
with respect to any Letter of Credit issued or participated in by it, each Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.
 
9.9 Successor Administrative Agent.  
 
The Administrative Agent may resign as Administrative Agent upon 10 days’ notice
to the Lenders and the Borrower.  If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under Section
8(a) or Section 8(f) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.
 
9.10 Co-Syndication Agents.  
 
None of the Co-Syndication Agents shall have any duties or responsibilities
hereunder in its capacity as such.
 
9.11 Issuing Lender.  
 
The provisions of this Section 9 (other than Section 9.8) shall apply to the
Issuing Lender mutatis mutandis to the same extent as such provisions apply to
the Administrative Agent.
 
 
53

--------------------------------------------------------------------------------

 
 
                                                SECTION
10.                                
 
MISCELLANEOUS
 
10.1 Amendments and Waivers.  
 
Neither this Agreement, any other Loan Document, nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1.  The Required Lenders and each Loan Party (any
required response to the matters described in clauses (a) or (b) of this Section
10.1 not to be unreasonably delayed by any party) party to the relevant Loan
Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party (any required response to the matters
described in clauses (a) or (b) of this Section 10.1 not to be unreasonably
delayed by any party) party to the relevant Loan Document may, from time to
time, (a) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive any principal amount or extend the
final scheduled date of maturity of any Loan or extend the expiry date of any
Letter of Credit beyond the Revolving Termination Date, reduce the stated rate
of any interest or fee payable hereunder or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Revolving Commitment, in each case without the written consent of each
Lender directly affected thereby;  (ii) eliminate or reduce the voting rights of
any Lender under this Section 10.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release the
Guarantor from its obligations under the Guarantee Agreement without the written
consent of all Lenders; (iv) amend, modify or waive any provision of Section 9
without the written consent of the Administrative Agent; (v) amend, modify or
waive any provision of Section 3 without the written consent of the Issuing
Lender or (vi) amend, modify or waive Sections 2.1(c) or 2.13 or the pro rata
treatment of any Lender without the written consent of all Lenders.  Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
 
10.2 Notices.  
 
All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as follows
in the case of Holdings, the Borrower and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:
 
 
54

--------------------------------------------------------------------------------

 
 
To Holdings:
AGL Resources Inc.

Ten Peachtree Place NE, Suite 1000
Atlanta, Georgia 30309
Attention:  Treasurer
Telecopy:  (404) 584-3589
Telephone:  (404) 584-3582


 
To the Borrower:
AGL Capital Corporation

2325-B Renaissance Drive, Suite 10
Las Vegas, Nevada 89119
Attention:  President
Telecopy:  702-966-4247
Telephone:  702-966-4246


 
with a copy to:
AGL Resources Inc.

Ten Peachtree Place NE, Suite 1000
Atlanta, Georgia 30309
Attention:  Treasurer
Telecopy:  (404) 584-3589
Telephone:  (404) 584-3582
 
To the Administrative Agent:
Wachovia Bank, National Association

1525 W. W.T. Harris Blvd
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services
Telecopy Number:  (704) 383-0288
 


 
with a copy to:
Wachovia Securities

Credit Products Group
171 17th Street, NW
100 Building, 3rd Floor
Mail Code-GA 4523
Atlanta, GA 30363
Attention :  Paul Pritchett, Vice President
Telecopy Number: (404) 214-3751


 
To the Issuing Lender:
Wachovia Securities

Credit Products Group
171 17th Street, NW
100 Building, 3rd Floor
Mail Code-GA 4523
Atlanta, GA 30363
Attention :  Paul Pritchett, Vice President
Telecopy Number: (404) 214-3751


 
To any other Lender:
the address set forth in the Administrative

Questionnaire or the Assignment and Acceptance Agreement executed by such Lender


provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
 
55

--------------------------------------------------------------------------------

 
10.3 No Waiver; Cumulative Remedies.  
 
No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
10.4 Survival of Representations and Warranties.  
 
All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder and for a
period of one year after the indefeasible payment in full of all Obligations and
the termination of this Agreement and the other Loan Documents.
 
10.5 Payment of Expenses and Taxes.  
 
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all its
reasonable out of pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (b) to pay or reimburse each Lender and the Administrative
Agent for all its reasonable costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the fees and disbursements of
counsel (including the reasonable allocated fees and expenses of in-house
counsel) to each Lender and of counsel to the Administrative Agent, (c) to pay,
indemnify, and hold each Lender and the Administrative Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender, the
Administrative Agent, the Issuing Lender and their respective officers,
directors, employees, affiliates, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or any Letters of
Credit or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.  All amounts due under this Section
10.5 shall be payable not later than 10 days after written demand
therefor.  Statements payable by the Borrower pursuant to this Section 10.5
shall be submitted to the Treasurer, AGL Resources Inc. (Telephone No. 404/584
3582) (Telecopy No. 404/584-3589), at the address of the Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent.  The agreements
in this Section 10.5 shall survive repayment of the Loans and all other amounts
payable hereunder.
 
 
56

--------------------------------------------------------------------------------

 
10.6 Successors and Assigns; Participations and Assignments.
 
(a) This Agreement shall be binding upon and inure to the benefit of Holdings,
the Borrower, the Lenders, the Administrative Agent, all future holders of the
Loans and their respective successors and assigns, except that the Borrower may
not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of each Lender.
 
(b) Any Lender other than any Conduit Lender may, without the consent of the
Borrower, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents.  In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  In no event
shall any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Loans or
any fees payable hereunder, postpone the date of the final maturity of the Loans
or release the Guarantor from its obligations under the Guarantee Agreement, in
each case to the extent subject to such participation.  The Borrower agrees that
if amounts outstanding under this Agreement and the Loans are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of setoff in respect of
its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, such Participant shall be deemed to have agreed to share
with the Lenders the proceeds thereof as provided in Section 10.7(a) as fully as
if it were a Lender hereunder.  The Borrower also agrees that each Participant
shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 with respect
to its participation in the Commitments and the Loans outstanding from time to
time as if it was a Lender; provided that, in the case of Section 2.15, such
Participant shall have complied with the requirements of said Section and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred. Each
Lender selling participations (other than the sale of participations to a Lender
Affiliate) shall use its commercially reasonable efforts to provide prompt
notice to the Borrower and the Administrative Agent of such participations and
of the identity of the purchasers of such participations; provided that no delay
or failure of such notice to be so given shall affect the validity of such sale.
 
 
57

--------------------------------------------------------------------------------

 
(c) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i) except
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000, in the case of any assignment of a Loan, unless
each of the Administrative Agent and the Borrower otherwise consents to such
lesser amount, (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned and (iii) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an administrative questionnaire.  Upon (i) the
execution and delivery of the Assignment and Acceptance by the assigning Lender
and assignee Lender, (ii) acceptance and recording thereof by the Administrative
Agent pursuant to paragraph (c) of this Section, (iii) consent thereof from the
Borrower to the extent required pursuant to this clause (c) and (iv) if such
assignee Lender is a Non-U.S. Lender, compliance by such Person with Section
2.13(d), from and after the effective date specified in each Assignment and
Acceptance, the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 10.5.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
 
58

--------------------------------------------------------------------------------

 
(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and the principal amount of
the Loans owing to, each Lender from time to time.  The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, each
other Loan Party, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing the Loans recorded therein for all purposes of this
Agreement.  Any assignment of any Loan, whether or not evidenced by a Note,
shall be effective only upon appropriate entries with respect thereto being made
in the Register (and each Note shall expressly so provide).  Any assignment or
transfer of all or part of a Loan evidenced by a Note shall be registered on the
Register only upon surrender for registration of assignment or transfer of the
Note evidencing such Loan, accompanied by a duly executed Assignment and
Acceptance, and thereupon one or more new Notes shall be issued to the
designated Assignee.
 
(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor, an
Assignee and any other Person whose consent is required by Section 10.6(c),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500, the Administrative Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) record the information contained therein
in the Register on the effective date determined pursuant thereto.
 
(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 10.6 concerning assignments relate only to absolute
assignments and that such provisions do not prohibit assignments creating
security interests, including any pledge or assignment by a Lender to any
Federal Reserve Bank in accordance with applicable law.
 
(g) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (f) above.
 
(h) Each of Holdings, the Borrower, each Lender and the Administrative Agent
hereby confirms that it will not institute against a Conduit Lender or join any
other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.
 
 
59

--------------------------------------------------------------------------------

 
10.7 Adjustments; Set off.
 
(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under the Facility, if any
Lender (a “Benefited Lender”) shall, at any time after the Loans and other
amounts payable hereunder shall immediately become due and payable pursuant to
Section 8, receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
 
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, unless they have agreed to the contrary, without
prior notice to Holdings or the Borrower, any such notice being expressly waived
by Holdings and the Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by Holdings or the Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Holdings or the Borrower, as the case may be.  Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.
 
10.8 Counterparts.  
 
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  Delivery of
an executed signature page of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.  A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.
 
10.9 Severability.  
 
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
 
60

--------------------------------------------------------------------------------

 
10.10 Integration.  
 
This Agreement and the other Loan Documents represent the entire agreement of
Holdings, the Borrower, the Administrative Agent and the Lenders with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.
 
10.11 GOVERNING LAW.  
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12 Submission To Jurisdiction; Waivers.  
 
Each of Holdings and the Borrower hereby irrevocably and unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;
 
(e) no Indemnitee referred to in Section 10.5 shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems (including Intralinks, SyndTrak or similar
systems) in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby; and
 
(f) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages arising out
of, in connection with, or as a result of, this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof.
 
 
61

--------------------------------------------------------------------------------

 
10.13 Acknowledgements.  
 
Each of Holdings and the Borrower hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
 
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
 
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.
 
10.14 Confidentiality.  
 
Each of the Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential, provided that
nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any Lender Affiliate, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Hedge Agreement (or any professional
advisor to such counterparty), (c) subject to an agreement to comply with the
provisions of this Section, to its employees, directors, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates,
(d) upon the request or demand of any Governmental Authority, (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (f) if requested or required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, or (i) in connection
with the exercise of any remedy hereunder or under any other Loan
Document.  Notwithstanding the foregoing, the parties agree that this Agreement
does not limit the ability of any party hereto (or any employee, representative,
or other agent of such party) to disclose to any Person the tax treatment or tax
structure of the financing transactions evidenced by this Agreement; provided,
however, the foregoing is not intended to waive the attorney-client privilege or
any other privileges, including the tax advisor privilege under Section 7525 of
the Code.
 
10.15 WAIVERS OF JURY TRIAL.  
 
HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
 
 
62

--------------------------------------------------------------------------------

 
10.16 USA Patriot Act Notice.  
 
Each of the Lenders and the Agents hereby notifies the Borrower and Holdings
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56, as amended), it is required to obtain, verify and record information
that identifies the Borrower and Holdings, which information includes the names
and addresses of the Borrower and Holdings and any other information that will
allow such Lender or Agent, as applicable, to identify the Borrower and Holdings
in accordance with such Act.
 
10.17 No Fiduciary Duty.  
 
Each Agent, each Lender and their Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”), may have economic interests that conflict
with those of the Loan Parties.  Each Loan Party agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Lenders and each
Loan Party and their respective stockholders or its affiliates.  Each Loan Party
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents are arm's-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, (ii) in connection therewith and
with the process leading to such transaction each of the Lenders is acting
solely as a principal and not the agent or fiduciary of each Loan Party and
their respective management, stockholders, creditors or any other person, (iii)
no Lender has assumed an advisory or fiduciary responsibility in favor of any
Loan Party with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether any Lender or any of its affiliates has
advised or is currently advising any Loan Party on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (iv) the Loan Parties have consulted its own legal and
financial advisors to the extent it deemed appropriate.  Borrower further
acknowledges and agrees that it is responsible for making its own independent
judgment with respect to such transactions and the process leading
thereto.  Borrower agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to Borrower, in connection with such transaction or the process leading thereto.
 


 


 


 


 
[Remainder of page intentionally blank; next page is signature page]
 


 

 
 
 
63

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
 
AGL RESOURCES INC.




 
By:
 /s/ Andrew Evans  

Name: Andrew Evans
Title: EVP & CFO




AGL CAPITAL CORPORATION




 
By:
 /s/ Paul R. Shlanta  

Name: Paul R. Shlanta
Title: President

SIGNATURE PAGE TO
AGL RESOURCES INC. 364-DAY CREDIT AGREEMENT


 
 
 

--------------------------------------------------------------------------------

 

WACHOVIA BANK, NATIONAL ASSOCIATION as Administrative
Agent, a Lender, and Issuing Lender




 
By:
 /s/ Paul Prichett  

Name: Paul Prichett
Title: Vice President



SIGNATURE PAGE TO
AGL RESOURCES INC. 364-DAY CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Co-Syndication Agent
and as a Lender




 
By:
  /s/ Alan Reiter  

Name: Alan Reiter
Title: Authorized Signatory



SIGNATURE PAGE TO
AGL RESOURCES INC. 364-DAY CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 

CALYON NEW YORK BRANCH, as Co-Syndication Agent and as a Lender




 
By:
 /s/ Darrell Stanley  

Name: Darrell Stanley
Title: Managing Director
 
 
By:
 /s/ Sharada Manne  

Name: Sharada Manne
Title: Director


SIGNATURE PAGE TO
AGL RESOURCES INC. 364-DAY CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND PLC, as Co-Syndication Agent and a Lender




 
By:
 /s/ Brian Williams  

Name: Brian Williams
Title: Vice President



SIGNATURE PAGE TO
AGL RESOURCES INC. 364-DAY CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 

SUNTRUST BANK,
as Co-Syndication Agent and a Lender




 
By:
 /s/ Andrew Johnson  

Name: Andrew Johnson
Title: Director



SIGNATURE PAGE TO
AGL RESOURCES INC. 364-DAY CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 

WILLIAM STREET CREDIT CORPORATION, as a Lender




 
By:
 /s/ Mark Walton  

Name: Mark Walton
Title: Authorized Signatory



SIGNATURE PAGE TO
AGL RESOURCES INC. 364-DAY CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1




REVOLVING COMMITMENTS






LENDER
 
REVOLVING COMMITMENT
 
Wachovia Bank, National Association
  $ 25,000,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 25,000,000  
Calyon New York Branch
  $ 25,000,000  
The Royal Bank of Scotland plc
  $ 25,000,000  
SunTrust Bank
  $ 25,000,000  
William Street Credit Corporation
  $ 15,000,000  
Total Revolving Commitments
  $ 140,000,000  




 
 
 

--------------------------------------------------------------------------------

 



SCHEDULE 4.14




SUBSIDIARIES




Name
Jurisdiction
of
Organization
% of Capital Stock owned by AGL Resources Inc. or its Subsidiaries
AGL C&I Energy Services, Inc.
Delaware
100%
AGL Capital Corporation
Nevada
100%
AGL Capital Trust I
Delaware
100%
AGL Capital Trust II
Delaware
100%
AGL Investments, Inc.
Georgia
100%
AGL Macon Holdings, Inc.
Georgia
100%
AGL Networks, LLC
Delaware
100%
AGL Resources Inc. Political Action Committee, Inc.
Georgia
100%-Nonprofit Corporation
AGL Resources Private Foundation Inc.
Georgia
100%-Nonprofit Corporation
AGL Rome Holdings, Inc.
Georgia
100%
AGL Services Company
Georgia
100%
Atlanta Gas Light Company
Georgia
100%
Chattanooga Gas Company
Tennessee
100%
Compass Energy Consulting, LLC
Virginia
100%
Compass Energy Gas Services, LLC
Virginia
100%
Compass Energy Services, Inc.
Virginia
100%
Customer Care Services, Inc.
Georgia
100%
Employee Care Program, Inc.
Georgia
100%-Nonprofit Corporation
Energy Risk Insurance Services Company
British Virgin Islands
100%
Georgia Gas Company
Georgia
100%
Georgia Natural Gas Company
Georgia
100%
Global Energy Resources Insurance Corporation
Hawaii
100%
Golden Triangle Storage, Inc.
Delaware
100%
HPMT, Kft.
Hungary
100%
Jefferson Island Storage & Hub, LLC
Delaware
100%
Magnolia Enterprise Holdings, Inc.
Georgia
100%
NUI Capital Corp.
Florida
100%
NUI Corporation
New Jersey
100%
NUI Energy Brokers, Inc.
Delaware
100%
NUI Energy, Inc.
Delaware
100%
NUI Hungary, Inc.
Delaware
100%
NUI International, Inc.
Delaware
100%
NUI Sales Management, Inc.
Delaware
100%
NUI Saltville Storage, Inc.
Delaware
100%
NUI Service, Inc.
New Jersey
100%
OAS Group, Inc.
New Jersey
100%
Pivotal Energy Services, Inc.
Georgia
100%
Pivotal Jefferson Island Storage & Hub, LLC
Delaware
100%
Pivotal LNG, Inc.
Delaware
100%
Pivotal Propane of Virginia, Inc.
Delaware
100%
Pivotal Storage, Inc.
Delaware
100%
Pivotal Utility Holdings, Inc.
New Jersey
100%
Sequent Energy Canada Corp.
Delaware
100%
Sequent Energy Management, L.P.
Georgia
100%
Sequent Energy Marketing, L.P.
Georgia
100%
Sequent Energy Services Inc.
Delaware
100%
Sequent Holdings, LLC
Georgia
100%
Sequent, LLC
Georgia
100%
Southeastern LNG, Inc.
Georgia
100%
SouthStar Energy Services LLC
Delaware
   70%
T.I.C. Enterprises, LLC
Delaware
100%
Trustees Investments, Inc.
Georgia
100%
Virginia Gas Company
Delaware
100%
Virginia Natural Gas, Inc.
Virginia
100%




 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.16




ENVIRONMENTAL MATTERS




1)  
Manufactured Gas Plants.            

 
 
Georgia. Atlanta Gas Light Company (“AGLC”) is required to investigate possible
environmental contamination at manufactured gas plants (“MGP”) and, if
necessary, clean up any contamination. AGLC has been associated with ten MGP
sites in Georgia and three in Florida. Based on investigations to date, cleanup
has either already occurred or is likely at most of these sites.  As of June 30,
2006, the remediation program in Georgia was approximately 100% complete, with
the exception of ground water conditions.  As reported in Holdings Quarterly
Report on Form 10-Q for the quarter ended June 30, 2006, the projected costs of
the remaining remediation at these sites are estimated to be $25 million, with
additional future costs for the Florida sites in the range of $7 million to $11
million. 
 
 
New Jersey:  In New Jersey, Pivotal Utility Holdings, Inc. (f/k/a NUI Utilities,
Inc.) (“PUHI”) . the utility subsidiary of NUI Corporation (“NUI”) owns five
properties where former MGPs were operated.  A sixth MGP site, formerly operated
by Elizabethtown Gas, a division of PUHI, operating in New Jersey (“ETG”), is
now owned by a church. 
 
 
Five of the six sites in New Jersey are under a Memorandum Agreement (MOA), and
the sixth site is subject to an Administration Consent Order (ACO) with the New
Jersey Department of Environmental Protection (NJDEP).  The MOAs and ACO require
PUHI to investigate on-site contamination, and if required by the NJDEP,
investigate off-site impacts as well.  Various investigation and cleanup
investigations have been conducted and are progressing slowly, but cleanups are
likely at most sites.  Based upon our review of these sites to date, the likely
estimated cost range to address the New Jersey MGP sites is $61 million to $119
million. These cost ranges are estimates.   
 
 
ETG’s prudently incurred remediation costs for the New Jersey properties have
been authorized by the New Jersey Board of Public Utilities to be recoverable in
rates through ETG’s Remediation Adjustment Clause.  As a result, ETG has
recorded a regulatory asset of approximately $63 million, inclusive of interest,
as a regulatory asset, reflecting both recorded future costs and accrued
interest.  PUHI has also recovered a portion of MGP remediation costs incurred
in New Jersey from the company's insurance carriers.
 
Other States. Outside of New Jersey, NUI Corporation owns, or previously owned,
ten properties located in the states of North Carolina, South Carolina,
Pennsylvania, New York and Maryland on which MGPs were operated by NUI or by
other parties in the past.  Two sites (Athens, Pennsylvania; Reidsville, North
Carolina) have been sold to third parties, who have agreed to indemnify NUI
against environmental liabilities.


Of these ten sites, only one site (Elizabeth City, North Carolina) has had any
regulatory activity over the past ten years.  The Elizabeth City site is subject
to an Administrative Consent Order with the North Carolina Department of
Environment and Natural Resources (“NCDENR”), dated October 31, 2001, and under
such order, the Company has been directly by the NCDENR to enter the formal site
investigation stage.


Currently, there is only limited information available to assess the potential
environmental liability associated with these non-New Jersey sites, and the
liability for these sites will remain an uncertainty until a more vigorous
environmental assessment is performed.  Regarding the Elizabeth City site,
experience at other similar sites suggests that the costs for remediation of
this site will likely range from $10 to $20 million. There is one other site in
North Carolina where investigation and remediation is probable, although no
regulatory order exists and there is not currently any basis to reasonably
estimate the costs of such actions. For the remaining sites, no basis for
liability has been asserted. 


 
NUI Environmental Reserves:  Although the actual total cost of future
environmental investigation and remediation efforts cannot be reasonably
estimated, we have recorded on an undiscounted basis a total reserve of
approximately $70 million, which we believe represents the probable minimum
amount we may expend over the next 30 years. Of this reserve, approximately $61
million relates to remediation of the New Jersey MGP properties and
approximately $9 million relates to remediation of the MGP properties located
outside the state of New Jersey.
 
2)  
AGLC Pipeline Replacement.

 
 
On January 8, 1998, the Georgia Public Service Commission (“GPSC”) issued
procedures and set a schedule for hearings regarding alleged pipeline safety
violations.  On July 21, 1998, the GPSC approved a settlement between AGLC and
the staff of the GPSC that details a 10-year pipeline replacement program (“PRP)
for approximately 2,300 miles of cast iron and bare steel pipe.  October 1, 2004
marked the beginning of the seventh year of the original 10-year PRP.
 
 
On June 10, 2005, AGLC and the GPSC entered into a Settlement Agreement that,
among other things, extends AGLC’s PRP by five years to require that all
replacements be completed by December 2013, with the timing of such replacements
to be subsequently determined through discussions with GPSC staff. Under the
Settlement Agreement, rates charged to customers will remain unchanged through
April 30, 2010, but AGLC will recognize reduced base rate revenues of $5 million
on an annual basis through April 30, 2010. The five-year total reduction in
recognized base rate revenues of $25 million will be applied to the amount of
costs incurred to replace pipe and subsequently recovered from customers.
 
 
For a further description of environmental and pipeline replacement matters, see
the AGL Resources’  2008 10-K filing.
 



 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.2(i)




EXISTING LIENS




None.

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.8




AGREEMENTS PROHIBITING OR LIMITING LIENS






1.  
Indenture, dated December 1, 1989, as amended, between Atlanta Gas Light Company
and The Bank of New York Mellon, as successor trustee, pursuant to which Atlanta
Gas Light Company issued its medium term notes.



2.  
Loan Agreement, dated June 1, 1996, between NUI Utilities, Inc. (f/k/a NUI
Corporation) and New Jersey Economic Development Authority pursuant to which
Pivotal Utility Holdings Inc. (f/k/a NUI Utilities, Inc.) issued $39.0 million
Variable Rate Bonds, due June 1, 2026.



3.  
Loan Agreement, dated May 1, 2007, between Pivotal Utility Holdings, Inc. (f/k/a
NUI Utilities, Inc. and NUI Corporation) and New Jersey Economic Development
Authority, as amended by that certain First Amendment to Loan Agreement, dated
June 1, 2008, pursuant to which NUI Utilities issued $54.6 million bonds due
June 1, 2032.



4.  
Loan Agreement, dated December 1, 1998, between NUI Utilities, Inc. (f/k/a NUI
Corporation) and New Jersey Economic Development Authority, pursuant to which
NUI Utilities issued $40.0 million 5.25% bonds due November 1, 2033.



5.  
Loan Agreement, dated May 1, 2005, between Pivotal Utility Holdings, Inc. and
Brevard County, FL, as amended by that certain First Amendment to Loan
Agreement, dated June 1, 2008, pursuant to which Pivotal Utility Holdings, Inc.
issued $20 million bonds due October 1, 2024.



6.  
Loan Agreement, dated April 1, 2005, between Pivotal Utility Holdings, Inc. and
New Jersey Economic Development Authority, as amended by that certain First
Amendment to Loan Agreement, dated June 1, 2008, pursuant to which Pivotal
Utility Holdings, Inc. issued $46.5 million bonds due October 1, 2022.



7.  
Credit Agreement dated as of August 31, 2006 by and among AGL Capital
Corporation, as Borrower, AGL Resources Inc., as Guarantor, SunTrust Bank, as
Administrative Agent, the several lenders from time to time party thereto,
Wachovia Bank, National Association, as Syndication Agent, and The Bank of
Tokyo-Mitsubishi-UFJ, Ltd. New York Branch, Calyon New York Branch and JP Morgan
Chase Bank, N.A., as Co-Documentation Agents



8.  
Letter of Credit and Security Agreement dated as of June 5, 2008 by and among
Pivotal Utility Holdings, Inc., as Borrower, AGL Resources Inc., as Guarantor,
SunTrust Bank, NA as Administrative Agent, the several lenders from time to time
party thereto, The Bank of Tokyo-Mitsubishi-UFJ, Ltd., as Syndication Agent,
Wells Fargo Bank, National Association, as Issuing Bank, SunTrust Robinson
Humphrey Inc. and The Bank of Tokyo-Mitsubishi-UFJ, Ltd., as Co-Lead Arrangers
and Co-Book Runners

 
9.  
Letter of Credit and Security Agreement dated as of September 4, 2008 by and
among Pivotal Utility Holdings, Inc., as Borrower, AGL Resources Inc., as
Guarantor, Bank of America, NA, as Administrative Agent, the  several lenders
from time to time party thereto, The Bank of Tokyo-Mitsubishi-UFJ, Ltd., as
Syndication Agent, and Bank of America, N.A., as Issuing Bank.


 
 
 

--------------------------------------------------------------------------------

 
